DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the application filed December 17, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the camera disposition area, the opening area, the boundary area and the touch sensor layer must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the camera disposition area, the opening area, the boundary area and the touch sensor layer have no reference characters.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  ORGANIC LIGHT EMITTING DISPLAY DEVICE INCLUDING CAMERA DISPOSITION AND PANEL IDENTIFICATION AREAS.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  In the claim(s) the camera disposition area, the opening area, the boundary area and the touch sensor layer were not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 1-4, 6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0176709 A1) in view of Jeong et al. (US 2008/0136993 A1).
In regard to claim 1, Moon et al. teach an organic light emitting display device 1 comprising:  a substrate 100 having a display area DA displaying an image and a non-display area PA surrounding the display area DA; a camera (at OA) (See page 4, paragraph [0116]) disposition area SMA2 provided in the display area DA; a possible panel identification area (See the bottom corners of Figures 1, 3 and 19) provided in the non-display area PA; and an upper protective layer 720 covering the camera disposition area SMA2 and the possible panel identification area (See the bottom corners of Figures 1, 3 and 19) (Figures 1, 3, 12, 17 and 19, pages 3-5 and 8-13, paragraphs [0101]-[0106], [0120]-[0126], [0174]-[0202] and [0209]-[0225]). 
In regard to claim 2, Moon et al. teach the camera (at OA) (See page 4, paragraph [0116]) disposition area SMA2 including an opening area OA penetrating the substrate 100 and a boundary area MA disposed in contact with an outer edge of the opening area OA (Figures 1, 3, 12, 17 and 19, pages 3-5 and 8-13, paragraphs [0101]-[0106], [0120]-[0126], [0174]-[0202] and [0209]-[0225]). 
In regard to claim 3, Moon et al. teach the upper protective layer 720 covering a portion of a side surface of the opening area OA and an upper portion of the boundary area MA (Figures 1, 3, 12, 17 and 19, pages 3-5 and 8-13, paragraphs [0101]-[0106], [0120]-[0126], [0174]-[0202] and [0209]-[0225]). 
In regard to claim 4, Moon et al. teach the upper protective layer 720 preventing layer delamination in the opening area OA (Figures 1, 3, 12, 17 and 19, pages 3-5 and 8-13, paragraphs [0101]-[0106], [0120]-[0126], [0174]-[0202] and [0209]-[0225]). 
In regard to claim 6, Moon et al. teach a thin film transistor PC provided in the display area DA excluding the camera (at OA) (See page 4, paragraph [0116]) disposition area SMA2, wherein the thin film transistor TFT includes a semiconductor layer Act, a gate electrode GE, source and drain electrodes SE/DE, a gate insulating layer 203 disposed between the semiconductor layer Act and the gate electrode GE, and an interlayer insulating layer insulating 205 the gate electrode GE and the source and drain electrodes SE/DE from each other (Figures 1, 3, 7, 12, 17 and 19, pages 3-13, paragraphs [0101]-[0106], [0120]-[0126], [0134]-[0157], [0174]-[0202] and [0209]-[0225]).
In regard to claim 18, Moon et al. teach an organic light emitting element OLED on the thin film transistor TFT and electrically connected to the thin film transistor TFT (Figures 1, 3, 7, 12, 17 and 19, pages 3-13, paragraphs [0101]-[0106], [0120]-[0126], [0134]-[0157], [0174]-[0202] and [0209]-[0225]).
In regard to claim 19, Moon et al. teach an encapsulation layer 300 covering the organic light emitting element OLED (Figures 1, 3, 7, 12, 17 and 19, pages 3-13, paragraphs [0101]-[0106], [0120]-[0126], [0134]-[0157], [0174]-[0202] and [0209]-[0225]).
In regard to claim 20, Moon et al. teach a touch sensor layer 40 having a touch electrode disposed on the encapsulation layer 300 (Figures 1, 3, 7, 12, 17 and 19, pages 3-13, paragraphs [0101]-[0106], [110], [0120]-[0126], [0134]-[0157], [0174]-[0202] and [0209]-[0225]).
However, Moon et al. fail to teach actual identifiers in the panel identification area.
In regard to claim 1, Jeong et al. teach actual identifiers (numerals and alphabets) in the panel identification area 20/30 (Figure 1, pages 1-2, paragraphs [0023]-[0026]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display device structure as taught by Moon et al. with the display device having actual identifiers in the panel identification area as taught by Jeong et al. to track history and analyze defects of display devices (page 1, paragraph [0005]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2020/0176709 A1) and Jeong et al. (US 2008/0136993 A1) as applied to claims 1-4, 6 and 18-20 above, and further in view of You (US 2007/0085939 A1).
Moon et al. and Jeong et al. teach all mentioned in the rejection above.
However, Moon et al. and Jeong et al. fail to teach the upper protective layer including at least one of benzocyclobutene (BCB) and photoacryl.
You teaches an upper protective layer 118 including at least one of benzocyclobutene (BCB) and photoacryl (Figure 3, page 4, paragraph [0071]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the display devices as taught by Moon et al. and Jeong et al. with the display device having an upper protective layer including at least one of benzocyclobutene (BCB) and photoacryl as taught by You to provide protection to the device elements (page 1, paragraph [0011]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8-17 are objected to as being dependent upon objected claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to display devices:
Chang (US 2020/0174319 A1)		Choi et al. (US 2020/0168691 A1)
Gil (US 2019/0207156 A1)			Lee et al. (US 2020/0044006 A1)
Lee et al. (US 2020/0312933 A1)		Lim et al. (US 2020/0212357 A1)
Park (US 2019/0214596 A1)		Shin (US 2022/0077193 A1)
Um et al. (US 2020/0176538 A1)		Yoon et al. (US 2020/0273938 A1)
Zhao et al. (US 2021/0043135 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
May 23, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822